Name: Council Directive 84/218/EEC of 10 April 1984 amending Directive 66/403/EEC on the marketing of seed potatoes
 Type: Directive
 Subject Matter: agricultural policy;  plant product;  means of agricultural production;  cooperation policy
 Date Published: 1984-04-17

 Avis juridique important|31984L0218Council Directive 84/218/EEC of 10 April 1984 amending Directive 66/403/EEC on the marketing of seed potatoes Official Journal L 104 , 17/04/1984 P. 0019 - 0019 Spanish special edition: Chapter 03 Volume 30 P. 0117 Portuguese special edition Chapter 03 Volume 30 P. 0117 *****COUNCIL DIRECTIVE of 10 April 1984 amending Directive 66/403/EEC on the marketing of seed potatoes (84/218/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas Directive 66/403/EEC (2), as last amended by Directive 81/561/EEC (3), provides that in principle from 1 July 1975 onwards Member States may no longer determine for themselves the equivalence of seed potatoes harvested in third countries with basic seed potatoes or certified seed potatoes harvested within the Community and complying with that Directive; Whereas, however, since work to establish Community equivalence for all the third countries concerned had not yet been completed, Article 15 (2a) of that Directive permits Member States to extend to 31 December 1982 the period of validity of equivalences which they had already determined in respect of certain countries not covered by the Community equivalences; whereas in practice this extension has only been applied in respect of Canada; Whereas the said work is still incomplete and the said final date should be deferred to 31 January 1984; Whereas this measure does not affect Member States' obligations under the common rules on plant health laid down by Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (4), as last amended by Directive 81/7/EEC (5), HAS ADOPTED THIS DIRECTIVE: Article 1 In Article 15 (2a) of Directive 66/403/EEC, '31 December 1982' is hereby replaced by '31 January 1984'. Article 2 This Directive is addressed to the Member States. Done at Luxembourg, 10 April 1984. For the Council The President C. CHEYSSON (1) OJ No C 104, 16. 4. 1984, p. 117. (2) OJ No 125, 11. 7. 1966, p. 2320/66. (3) OJ No L 203, 23. 7. 1981, p. 52. (4) OJ No L 26, 31. 1. 1977, p. 20. (5) OJ No L 14, 16. 1. 1981, p. 23.